People v Dewitt (2019 NY Slip Op 08894)





People v Dewitt


2019 NY Slip Op 08894


Decided on December 12, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 12, 2019

110017

[*1]The People of the State of New York, Respondent,
vDanielle Dewitt, Appellant.

Calendar Date: November 8, 2019

Before: Egan Jr., J.P., Lynch, Mulvey and Aarons, JJ.


G. Scott Walling, Slingerlands, for appellant.
Robert M. Carney, District Attorney, Schenectady (Peter H. Willis of counsel), for respondent.

Appeal from a judgment of the County Court of Schenectady County (Sypniewski, J.), rendered July 10, 2017, convicting defendant upon her plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
Defendant pleaded guilty to criminal possession of a controlled substance in the second degree in satisfaction of an indictment charging her and a codefendant with multiple drug-related crimes. In connection therewith, she also waived her right to appeal. In accordance with the terms of the plea agreement, she was sentenced to eight years in prison, followed by five years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues that may be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Egan Jr., J.P., Lynch, Mulvey and Aarons, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.